     Case 5:20-cv-01775-RGK-JDE Document 12 Filed 11/10/20 Page 1 of 1 Page ID #:64

                                                           JS-6

 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11
12    KENYON DARRELL BROWN,               )   No. 5:20-cv-01775-RGK (JDE)
                                          )
13                     Petitioner,        )
                                          )   JUDGMENT
14                     v.                 )
                                          )
      K. SANTORO, Warden,                 )
15                                        )
                                          )
16                     Respondent.        )
                                          )
17                                        )
                                          )
18
19
20          Pursuant to the Order Accepting Findings and Recommendation of the
21    United States Magistrate Judge,
22          IT IS ADJUDGED that that this action is dismissed without prejudice.
23
24
25    Dated: November 10, 2020                ______________________________
                                              ____
                                                 _____________
                                                             _
                                              R.
                                              R GARY
                                                 GARY KLAUSNER
                                                        KLAUS
26                                            United States District Judge
27
28
